 1
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT
 8                      SOUTHERN DISTRICT OF CALIFORNIA
 9
10   SAN DIEGO COMIC CONVENTION, a                  Case No.: 14-cv-1865-AJB-JMA
     California non-profit corporation,
11
                                   Plaintiff,       ORDER:
12
     v.                                             (1)GRANTING PLAINTIFF SAN
13
     DAN FARR PRODUCTIONS, a Utah                   DIEGO COMIC CONVENTION’S
14   limited liability company, et al.,             MOTION TO REDACT PORTIONS
                                                    OF THE TRANSCRIPT OF THE
15                              Defendants.         HEARING ON MOTIONS IN
16                                                  LIMINE;
17
                                                    (2) GRANTING DEFENDANTS’
18                                                  MOTION TO SEAL DEFENDANTS’
                                                    OPPOSITION TO PLAINTIFF’S
19
                                                    MOTION TO REDACT PORTIONS
20                                                  OF THE TRANSCRIPT OF THE
                                                    HEARING ON MOTIONS IN
21
                                                    LIMINE; AND
22
                                                    (3) GRANTING DEFENDANTS’
23
                                                    MOTION TO SEAL DEFENDANTS’
24                                                  REPLY REGARDING
                                                    DEFENDANTS’ MOTION TO SEAL
25
                                                    OPPOSITION
26
27                                                  (Doc. No. 574, 583, 588)
28
                                                1

                                                                               14-cv-1865-AJB-JMA
 1          Presently before the Court is San Diego Comic Convention’s (“SDCC”) motion to
 2   redact portions of the transcript of the hearing on motions in limine. (Doc. No. 574.) SDCC
 3   requests redaction of discussion and references to SDCC’s confidential communications
 4   regarding infringement of SDCC’s trademarks, potential resolution of claims through
 5   licensing and settlement, and efforts to police its trademarks and its rights. (Doc. No. 574-
 6   1 at 2.) Dan Farr Productions, Daniel Farr and Bryan Brandenburg (collectively, “DFP”)
 7   assert that SDCC has failed to justify these redactions. (See generally Doc. No. 584.)
 8   However, the Court has previously found sufficient reasons to support redacting such
 9   information from the public record. (See Doc. No. 505.) Accordingly, the Court finds the
10   proposed redactions are narrowly tailored and that SDCC has provided a particularized
11   showing that specific harm will result if the information is made publicly available. See
12   San Jose Mercury News, Inc. v. U.S. Dist. Court, N. Dist. (San Jose), 187 F.3d 1096, 1103
13   (9th Cir. 1999) The Court GRANTS Plaintiff’s motion to redact portions of the transcript
14   of the hearing on motions in limine.
15          DFP filed motions to seal its opposition to SDCC’s motion to redact as well as its
16   reply to its motion to seal. (Doc. Nos. 583, 588.) However, DFP does not wish for the Court
17   to grant its motions, but rather filed the motions based on the assertions of SDCC that the
18   information is confidential. In light of the Court’s findings above, the Court GRANTS
19   DFP’s motions to seal. The redacted versions of these motions that Plaintiff has proposed
20   in Exhibit 1 to Document 587 and Exhibit 1 to Document 593 shall be filed in the public
21   record.
22          Further, the Court DENIES to strike from the record DFP’s Exhibit A to its motion
23   to seal its reply to its motion to seal.
24          Accordingly, Plaintiff’s motion to redact is GRANTED. (Doc. No. 574.) DFP’s
25   motions to seal are GRANTED. (Doc. Nos. 583, 588.) The SEAL CLERK is ORDERED
26   to file Document Numbers 584 and 589 under seal. DFP is DIRECTED to file the redacted
27   versions of its opposition to SDCC’s motion to redact as well as its reply to its motion to
28   seal as proposed by SDCC in the above-mentioned exhibits. (Doc. Nos. 587-1, 593-1.)
                                                   2

                                                                                 14-cv-1865-AJB-JMA
 1   Plaintiff is DIRECTED to provide the redacted portions of the transcript of the hearing on
 2   motions in limine to Judge Battaglia’s court reporter.
 3         The Court ORDERS the parties to file within seven days of this Order the
 4   documents that comply with the Court’s determinations above.
 5
 6   IT IS SO ORDERED.
 7
 8   Dated: July 2, 2019
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  3

                                                                              14-cv-1865-AJB-JMA
